Citation Nr: 9905415	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cysts as a result 
of exposure to radiation.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
May 1975.

This matter arises from a March 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran filed a substantive appeal and moved several 
times during the pendency of the appeal.  His last address of 
record is in Omaha, Nebraska.  As a result, his record was 
transferred to the appropriate jurisdiction and his case has 
been referred to the Board of Veterans' Appeals (Board) from 
the RO in Lincoln, Nebraska.


REMAND

After a preliminary review of the record, the Board notes 
that in his substantive appeal of March 1996, the veteran 
requested that he be scheduled for a Travel Board Hearing.  
In April 1996, the Albuquerque, New Mexico RO acknowledged 
the veteran's request, but failed to schedule the hearing.  
Subsequent to the Board's request for clarification, in 
correspondence dated February 8, 1999, the veteran confirmed 
his earlier request for a Travel Board Hearing in Lincoln, 
Nebraska.  Therefore, this case must be remanded to schedule 
the requested hearing.  38 C.F.R. § 20.703 (1998).

In view of the foregoing, the case is remanded for the 
following action:

The RO is requested to schedule the 
veteran for a local hearing before a 
Member of the Board of Veterans' Appeals 
as soon as practicable and to advise the 
veteran accordingly.  

The purpose of this REMAND is to afford the veteran due 
process of law and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


